Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 12/20/2021. Claims 1-4 and 7-15 are pending. Claims 1-4 and 7-15 are rejected as set forth below. 
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4, lines 4-5 recite “about and axis”. Examiner presumes this should read – about an axis --.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li 2006/0049656 in view of Ghazali 2006/0086470.
In regard to claim 1, with reference to Figures 1-2, Li ‘656 discloses a cover usable with a vehicle, comprising:
A track (1121)
A roller construct (31) slidably mounted to the track (1121), the roller construct comprising a roller (33)
A cover (32) that rolls and unrolls about the roller construct (31)
A support member (12) that is spaced apart from the roller construct (31) and is connectable to the cover (32)
Wherein the roller construct (33,34) is slidable laterally relative to the track (1121).  
The support member (12) holds the cover (32) in a substantially horizontal position.
Li ‘656 fails to disclose: 
The support member is length adjustable.
Ghazali ‘470 discloses: 
The support member (8) is length adjustable.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Li ‘656 to make the support member be length adjustable as taught by Ghazali ‘470 in order to provide differing angles of deployment of the curtain based on a user’s needs. 
In regard to claims 2 and 3, Li ‘656 fails to disclose: 
Wherein the length adjustable support member rotates about a fixed point at a lower end of the length adjustable support member so that a distal portion of the length adjustable support member moves within a plane defined by an x and y axis and is extendable so that the distal portion of the length adjustable support member is positioned beyond a side of the vehicle, and the length adjustable support member is connectable to the cover when the cover is extended generally horizontally, and the length adjustable support member connects to the cover when the cover is positioned beyond the side of the vehicle by lateral positioning of the roller beyond the side of the vehicle. 
A second length adjustable support member that is spaced apart from the roller construct and is extendable in the in the same manner as the length adjustable support member. 

Wherein the length adjustable support member (8) rotates about a fixed point (shown in Fig 20 and paragraph [0046])at a lower end of the length adjustable support member (8) so that a distal portion of the length adjustable support member moves within a plane defined by an x and y axis and is extendable (capable of being extended) so that the distal portion of the length adjustable support member (8) is positioned beyond a side of the vehicle, and the length adjustable support member is connectable to the cover when the cover is extended generally horizontally, and the length adjustable support member connects to the cover when (not positively recited, only needs to be capable) the cover is positioned beyond the side of the vehicle by lateral positioning of the roller beyond the side of the vehicle. 
A second length adjustable support member (8) extendable in the same manner as the length adjustable support member. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Li ‘656, as modified above, to make the length adjustable support member rotate about a fixed point and be extendable as taught by Ghazali ‘470 in order to provide an increased flexibility in deployment of the device by allowing movement in multiple directions and angles. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Li ‘656, as modified above, to include a second length adjustable support member as taught by Ghazali ‘470 in order to distribute the weight of the device as well as help stabilize the cover when extended. 
In regard to claims 7-8, Li ‘656 discloses: 
Wherein the roller construct (31) is slidable laterally to a first side of the track (1121) and laterally to an opposite side of the track (1121).
Wherein the track (1121) is mounted over a cab of a vehicle (2) and the roller construct (31) is slidable laterally beyond a side of the vehicle. (The roller construct is capable of this.)
In regard to claim 9, Li ‘656/Ghazali ‘470 discloses: 
Wherein the track (1121, Li ‘656) is mounted over a cab of a vehicle (2, Li ‘656) and the roller construct (31, Li ‘656) is slidable beyond a side of the vehicle.
Wherein an upper end of the length adjustable support member (8, Ghazali ‘470) extends beyond a side of the vehicle. (Figure 21) 
In regard to claim 11, Li ‘656/Ghazali ‘470 discloses:
Wherein the length adjustable (as taught by Ghazali ‘470) support member (12, Li ‘656) is mounted near a front of the vehicle. (Figure 2)
Li ‘656/Ghazali ‘470 fail to disclose: 
The length adjustable support member is mounted at rear of the vehicle. 	
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Li ‘656/Ghazali ‘470 to locate the length adjustable support member near a rear of the vehicle in order to provide shade at a different location for different occupants and because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claim 15, Li ‘656 discloses: 
Wherein the track (1121) and the roller construct (31) are in a tongue and groove relationship. (Track 1121 comprising a groove and roller construct 33,34 comprising the tongue)
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li 2006/0049656 and Ghazali 2006/0086470 as applied to claim 1 and further in view of Funk 2006/0267372.
In regard to claim 4 Lin ‘656/Ghazali ‘470 discloses: 
The length adjustable (as taught by Ghazali ‘470) support member (12, Lin ‘656) is connected to the cover (32, Lin ‘656)
Lin ‘656 fails to disclose: 
Wherein the length adjustable support member rotates about an axis at a proximal end thereof.
Further comprising a second length adjustable support member that is spaced apart from the roller construct, is rotatable about an axis at a proximal end thereof, and is connected to the cover.
Wherein the second length adjustable support member is positioned adjacent to the proximal end of the length adjustable support member, and a distal end of the first length support member and a distal end of the second length adjustable support member extend away from each other in an angular relationship. 
Ghazali ‘470 discloses: 
Wherein the length adjustable support member (8) rotates about axis at a proximal end thereof. (shown in Figure 20) 
A second length adjustable support member (8)
Funk ‘372 discloses: 
Wherein the second length adjustable support member (106, left) is positioned adjacent to the proximal end of the length adjustable support member (106, right), and a distal end of the first length support member and a distal end of the second length adjustable support member extend away from each other in an angular relationship. Figure 1
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Li ‘656, as modified above, to make the length adjustable support member 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Li ‘656, as modified above, to include a second length adjustable support member as taught by Ghazali ‘470 in order to distribute the weight of the device as well as help stabilize the cover when extended. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Li ‘656/Ghazali ‘470 to locate the second length support member by adjacent the first length support member as taught by Funk ‘372 in order to allow a single mounting fixture to be used, simplifying installation reducing the number of parts used. 
In regard to claim 10, Li ‘656/Ghazali ‘470/Funk ‘372 discloses: 
Wherein the track (1121, Li ‘656) is mounted over a cab of a vehicle (2, Li ‘656) and the roller construct (31, Li ‘656) is slidable beyond a side of the vehicle.
Wherein an upper end of the length adjustable support member (8, Ghazali ‘470) extends beyond a side of the vehicle. (Figure 21) 
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li 2006/0049656 and Ghazali 2006/0086470 as applied to claim 1 and further in view of Michalczyk 10,907,405.
In regard to claims 12-14 Li ‘656 fails to disclose: 
Wherein the track is mounted in a fixed position and is inside a housing in a first position and the roller construct and housing are slidable laterally from a first position to a second position wherein the track and roller construct are outside the housing. 
Michalczyk ‘405 discloses: 
Wherein the track (450)(340) is mounted in a fixed position and is inside a housing (200) in a first position (Figure 2) and the roller construct (300) and housing (200) are slidable 
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Li ‘656 to make the track be slidable from a position inside the housing to position outside the housing as taught by Michalczyk ‘405 in order to provide more protection for the track when the device is not in use. 
Response to Arguments
Applicants arguments regarding the Floyd reference are moot, as this reference is no longer applied. 
Applicant's arguments regarding the Lin reference have been fully considered but they are not persuasive. 
In response to applicant’s argument that the C-shaped clip 1121 of Lin does not fit any recognized definition of a track, the examiner respectfully disagrees. The center of 1121 clearly serves to act as a groove serving as a guide for supporting the body of the roller 31. 
In response to applicant’s argument that there is no motivation to combine Li with Ghazali because Li teaches using another vehicle to support the fabric and doe not provide motivation to seek out a length adjustable support member, the motivation to combine does not come from Li, but from Ghazali which teaches that adjustable support members are used, and such would be desirable for different deployment angles based on a user’s needs. 
In regards to applicant’s argument the Ghazali does not teach the adjustable support member rotatable about a fixed point at a lower end, the examiner respectfully disagrees. As shown in the rejection above, Figure 20 and paragraph [0046] of Ghazali discloses the rotation of the lower end of the support member as is claimed by the applicant.

Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634